department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list t ef fa ty legend taxpayer a taxpayer b state c employer m custodian n plan x ira y dear this is in response to a ruling_request dated date submitted on yoyr behalf by your authorized representative in which you request a private_letter_ruling under sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted in support of the rulings requested taxpayer a and taxpayer b were married taxpayer a a resident of state c died on date and was survived by taxpayer b page at the time of her death taxpayer a was a participant in plan x a plan maintained by employer m you represent that plan x a defined_benefit_plan is qualified under sec_401 of the code and its trust is exempt under sec_501 a of the code taxpayer a executed her last will and testament will on date pursuant to items ii and iii of the will taxpayer b received all of the property passing under taxpayer a’s estate as taxpayer a’s sole beneficiary on date taxpayer b as executor of taxpayer a’s estate received a check in the amount of dollar_figure sum distribution of taxpayer a’s entire_interest in plan x from plan x such distribution represented a lump- taxpayer b then immediately endorsed the check to custodian n custodian n is the custodian of taxpayer b’s ira y you represent that ira y meets the requirements of sec_408 of the code the check was deposited in ira y within days of the distribution from plan x - based on the above facts and representations you through your authorized representative request the following letter rulings that the distribution from plan x to taxpayer b as sole executor and sole beneficiary of taxpayer a’s estate constituted an eligible_rollover_distribution pursuant to sec_402 and sec_402 of the code and that to the extent that the distribution from plan x to taxpayer b has been rolled over to ira y within the 60-day period specified by sec_402 of the code such distribution will not be includible in taxpayer b’s gross_income in the year in which the distribution occurred with respect to your ruling_request sec_402 of the code provides in general that any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 a of the code shail be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code relating to annuities sec_402 of the code provides in general that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred to an eligibie retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which sec_402 of the code applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to page sec_402 of the code sec_402 of the code provides that in general sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that the term shall not include- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 of the code and c any distribution which is made upon hardship of the employee sec_402 of the code provides that a transfer to an eligible_retirement_plan described in clause i or ii of sec_402 of the code resulting in any portion of a distribution being excluded from gross_income under sec_402 of the code shall be treated as a rollover_contribution described in sec_408 of the code sec_402 of the code defines an eligible_retirement_plan as i an individual_retirement_account described in sec_408 of the code ii an individual_retirement_annuity described in sec_408 of the code other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 of the code v an eligible_deferred_compensation_plan described in sec_457 of the code which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 of the code sec_402 of the code provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee’s death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_1_402_c_-2 of the income_tax regulations q a-7 b provides generally that page any amount that is paid from a qualified_plan before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 a of the code and thus is an eligible_rollover_distribution if it otherwise qualifies as a general_rule if a decedent's qualified_plan assets pass through a third party eg an estate_or_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus the surviving_spouse will not be eligible to roll over the qualified_plan proceeds into his her own ira in this case taxpayer b is both executor of taxpayer a’s estate and taxpayer a’s sole beneficiary under taxpayer a’s will as such taxpayer b has the authority to dispose_of the assets of taxpayer a’s estate therefore the general_rule cited above does not apply based on the facts as above state the service will not apply the general_rule referenced herein but will instead treat taxpayer b taxpayer a’s surviving_spouse as having received the distribution from taxpayer a and not from taxpayer a’s estate taxpayer b as executor and sole beneficiary of taxpayer a’s estate exercised his right to the distribution from plan x by establishing ira y with custodian n and transferring the entire lump-sum_distribution to ira y within days of the date the distribution was received by taxpayer a’s estate the plan x distribution referenced herein was the only distribution made from plan x to taxpayer a’s estate taxpayer a had not attained age at the time of her death nor would she have attained age in the year of the distribution therefore with respect to your ruling_request we conclude as follows that the distribution from plan x to taxpayer b as sole executor and sole beneficiary of taxpayer a’s estate constituted an eligible_rollover_distribution pursuant to sec_402 and sec_402 of the code and that to the extent that the distribution from plan x to taxpayer b has been rolled over to ira y within the 60-day period specified by sec_402 of the code such distribution will not be includible in taxpayer b’s gross_income in the year in which the distribution occurred this ruling letter assumes that plan x was qualified under sec_401 a of the code at the time the distribution was made to taxpayer a’s estate and that ira y meets the requirements of sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling letter was prepared by be contacted at of this group he may pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours ota a alan c pipkin manager technical group employee_plans
